THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE REGULATION OF ANY STATE AND IS NOT TRANSFERABLE EXCEPT UPON THE CONDITIONS SPECIFIED IN SECTION 12.1 OF THE LOAN AGREEMENT REFERRED TO HEREIN. THIS NOTE IS SECURED PURSUANT TO THE TERMS OF THE LOAN AGREEMENT REFERRED TO HEREIN. AMENDED AND RESTATED 20% SECURED SUBORDINATED CONVERTIBLE TRANCHE B NOTE DUE OCTOBER 27, 2011 DATED APRIL 5, 2010 FOR VALUE RECEIVED, Coachmen Industries, Inc., an Indiana corporation (“Coachmen”), All American Homes, LLC, an Indiana limited liability company, All American Homes of Colorado, LLC, a Colorado limited liability company, All American Homes of Georgia, LLC, a Georgia limited liability company, All American Homes of Indiana, LLC, an Indiana limited liability company, All American Homes of Iowa, LLC, an Iowa limited liability company, All American Homes of North Carolina, LLC, a North Carolina limited liability company, All American Homes of Ohio, LLC, an Ohio limited liability company, All American Building Systems, LLC, an Indiana limited liability company, All American Specialty Vehicles, LLC, an Indiana limited liability company, Coachmen Motor Works, LLC, an Indiana limited liability company, Coachmen Motor Works of Georgia, LLC, a Georgia limited liability company, Consolidated Building Industries, LLC, an Indiana limited liability company, Consolidated Leisure Industries, LLC, an Indiana limited liability company, Coachmen Operations, Inc., an Indiana corporation, Coachmen Properties, Inc., an Indiana corporation, Mod-U-Kraf Homes, LLC, a Virginia limited liability company, and Sustainable Designs, LLC, an Indiana limited liability company (each a “Borrower” and collectively with Coachmen, the “Borrowers”) hereby jointly and severally promise to pay to the order of H.I.G. All American, LLC, a Delaware limited liability company, or its registered assigns (the “Holder”), the principal sum of TEN MILLION EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($10,850,000.00) as set forth herein.Terms used herein and not otherwise defined have the meanings set forth in Section 16 hereof. W I T N E S S E T H: WHEREAS, the Holder and the Borrowers are parties to a Loan Agreement, dated October 27, 2009, by and among the Holder and the Borrowers (the “Loan Agreement”), pursuant to which the Borrowers issued to the Holder a 20% Secured Subordinated Convertible Tranche B Note, dated October 27, 2009, in the initial principal amount of Ten Million Dollars ($10,000,000) (the “Original Note”); WHEREAS, the Holder and the Borrowers have entered into a First Amendment to the Loan Agreement on the date hereof (the “First Amendment”), pursuant to which the Holder has agreed to waive the Specified Defaults (as defined in the First Amendment), and the Borrowers have agreed to (1) issue to the Holder the New Warrants, a portion of which are being issued in satisfaction of Coachmen’s obligation to issue the Default Shares (as defined in the Original Note), and (2) amend the Original Note to reflect the issuance of the New Warrants; and WHEREAS, the Borrowers are issuing this Note to amend and restate the Original Note in its entirety. NOW, THEREFORE, in consideration of the mutual conditions and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Principal.The Borrowers shall pay to the order of the Holder on October 27, 2011 (or, if such day is not a Business Day, on the next succeeding Business Day) (the “Maturity Date”), TEN
